 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CRISTINA FLORES,                                    Case No. 1:20-cv-00888-SAB

12                  Plaintiff,                           ORDER RE STIPULATION FOR AWARD
                                                         OF ATTORNEY FEES
13          v.
                                                         (ECF No. 19)
14   COMMISSIONER OF SOCIAL SECURITY,

15                  Defendant.

16

17          Cristina Flores (“Plaintiff”) filed the complaint in this action on June 23, 2020. (ECF No.

18 1.) On March 10, 2021, the Court remanded the action for further proceedings pursuant to the

19 parties’ stipulation. (ECF Nos. 16, 17, 18.) On May 11, 2021, the parties filed a stipulation for
20 the award of attorney fees in the amount of $1,000.00 pursuant to the Equal Access to Justice

21 Act, 28 U.S.C. § 2412(d) (“EAJA”), and for costs in the amount of $400.00 pursuant to 28

22 U.S.C. § 1920. (ECF No. 19.) The award is without prejudice to the rights of counsel to seek

23 attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA. (Id.)

24 ///

25 ///

26 ///
27 ///

28 ///


                                                     1
 1          Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

 2 Plaintiff is awarded attorney fees under the EAJA in the amount of $1,000.00, and costs in the

 3 amount of $400.00 under 28 U.S.C. § 1920.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     May 12, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
